Citation Nr: 1622925	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  08-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating greater than 10 percent for nasal fracture, status post septoplasty, reconstruction and rhinoplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army from November 1986 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.  

The Board notes that the Veteran's associated claim for service connection for epilepsy was allowed in the field in November 2013. 

The appeal for an increased rating for a status post septoplasty, reconstruction and rhinoplasty is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his condition is worse than when originally rated. The Veteran last had a VA examination in November 2009. The records indicate that the Veteran had one of several surgeries on his nose in October 2009. No other records are currently available after the surgery and subsequent VA examination. Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Olson v. Principi, 3 Vet.App. 480, 482 (1992).  A new examination is warranted to adequately evaluate the state of the condition. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA Treatment records since November 2009 and associate them with the claims file. 
2. Ask the Veteran to identify any healthcare provider who may have treated him for his nose condition. Take all appropriate action to obtain those records. 

3. Schedule the Veteran for a VA examination to determine the nature and severity of his status post septoplasty with residual nose deformity and flattening.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the 	nature and extent of the disability, to include the impact on the Veteran's ability to work.  

4. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




